                                                                                   Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


DAVID T. CURRY,

                  Plaintiff,

v.                                             CASE NO. 4:18cv207-RH-CAS

MARK S. INCH, etc., et al.,

                  Defendants.

_____________________________/


           ORDER DISMISSING COUNTS 2 AND 5 AND DISMISSING
           COUNTS 6 AND 7 AGAINST MS. JONES INDIVIDUALLY


         The plaintiff David T. Curry is a prisoner in the Florida Department of

Corrections. He asserts federal and state claims arising from the defendants’

alleged failure to adequately treat his hepatitis-C. Mr. Curry asserts the defendants

have acted not for medical reasons but to save money.

         The defendants include the Secretary of the Department of Corrections in his

official capacity—this is now Mark S. Inch—and the former Secretary Julie L.

Jones in her individual capacity. They have moved to dismiss. The motion is

before the court on the magistrate judge’s report and recommendation, ECF No.

63, and the objections, ECF No. 66 (refiled as ECF No. 68). Other defendants also



Case No. 4:18cv207-RH-CAS
                                                                                 Page 2 of 4




have moved to dismiss, but the report and recommendation and this order do not

address their motions.

         This order accepts the report and recommendation and adopts it as the

court’s opinion except as otherwise noted in this order.

                                            I

         A condition precedent to Mr. Curry’s state-law claims against the

Department—or against the Secretary in his official capacity—is compliance with

the requirements of Florida Statutes § 768.28. The report and recommendation

concludes that the state-law claims against the Secretary in his official capacity

should be dismissed for failure to comply with § 768.28 in two respects.

         First, under § 768.28(6)(a), an action may be brought only if the claimant

gives notice to the Department of Financial Services and it denies the claim. Mr.

Curry gave the required notice shortly before filing this action, but the Department

did not deny the claim or otherwise respond. Under § 768.28(6)(d), if the

Department does not respond within six months, it is deemed to have denied the

claim. Six months did not pass before Mr. Curry filed this action, but six months

have now passed. A plaintiff’s failure to meet this requirement prior to filing an

action is not fatal; the requirement can be satisfied while the action is pending. See

Hattaway v. McMillian, 903 F.2d 1440, 1445-49 (11th Cir. 1990). Mr. Curry now

has met this requirement.



Case No. 4:18cv207-RH-CAS
                                                                                   Page 3 of 4




         Second, under § 768.28(7), service of process must be made not only on the

affected agency—here the Department of Corrections—but also on the Department

of Financial Services. Mr. Curry did not effect service on the Department of

Financial Services. But the court prohibited service until authorized and then

authorized service only on the defendants, not on the Department of Financial

Services. If service still has not been made on the Department and it will not waive

service, the magistrate judge should direct service at this time. The deadline for

service should be extended as needed.

                                           II

         The report and recommendation concludes that counts 2 and 5 of the second

amended complaint are duplicative of counts 1 and 4 and should be dismissed on

that basis. This is correct based on this understanding: counts 1 and 4 encompass

the theories espoused in those counts and these theories in turn encompass the

theories espoused in counts 2 and 5. It bears noting, too, that the statement that

respondeat superior cannot be a basis for liability is true only for the federal

claims, not the state-law claims.

                                          III

         The report and recommendation concludes that the claims for damages

against the Secretary in his official capacity are barred by the Eleventh

Amendment. This is not so for claims under the Rehabilitation Act, because by



Case No. 4:18cv207-RH-CAS
                                                                               Page 4 of 4




accepting federal funding conditioned on compliance with that Act, the state has

waived its Eleventh Amendment immunity. See, e.g., Garrett v. Univ. of Ala. at

Birmingham Bd. of Trs., 344 F.3d 1288 (11th Cir. 2003). It also is not so for claims

under the Americans with Disabilities Act to the extent of any violation that also

violates the Eighth Amendment, because, to that extent, Congress has validly acted

under the Fourteenth Amendment to abrogate a state’s Eleventh Amendment

immunity. See, e.g., United States v. Georgia, 546 U.S. 151 (2006).

                                           IV

         For these reasons,

         IT IS ORDERED:

         1. The report and recommendation is accepted in part and adopted as the

court’s opinion to the extent consistent with this order.

         2. The Secretary’s and Ms. Jones’s motion, ECF No. 26, to dismiss the

second amended complaint is granted in part and denied in part. Counts 2 and 5 are

dismissed as duplicative. Counts 6 and 7 are dismissed against Ms. Jones

individually. The other claims are not dismissed.

         3. The case is remanded to the magistrate judge for further proceedings.

         SO ORDERED on August 26, 2019.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 4:18cv207-RH-CAS
